52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.David Lane McGLOTHLIN, Appellant.
No. 94-3156EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 10, 1995.Filed:  Apr. 20, 1995.

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
David Lane McGlothlin appeals his conviction for escape from the custody of the Attorney General.  McGlothlin claims the evidence is insufficient to support the jury's verdict.  On review, we must construe the evidence in the light most favorable to the Government and affirm if there is substantial evidence to support the verdict.  We conclude there is sufficient evidence from which a reasonable jury could find beyond a reasonable doubt the essential elements of the crime and McGlothlin's guilt.  We thus affirm.  See 8th Cir.  R. 47B.